 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
 3   Las Vegas, NV 89101
     Tel: (702) 362-8500
 4   Fax: (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
 5   Attorney for Plaintiff Rina K. P. Bobiles
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                           DISTRICT OF NEVADA
10   RINA K. P. BOBILES, an individual and
     resident of Nevada,                                  Case No.: 2:19-cv-00287-JAD-GWF
11
12                             Plaintiff,
                                                          STIPULATION TO EXTEND
13   v.                                                   PLAINTIFF’S DEADLINE TO
                                                          OPPOSE DEFENDANTS’ MOTION TO
14   LAS VEGAS REVIEW-JOURNAL, INC., a
                                                          DISMISS [ECF No. 19]
     Delaware Corporation, GATEHOUSE
15   MEDIA LLC, a Delaware Corporation,
                                                          (First Request)
     STEPHENS MEDIA, LLC, a Nevada Limited
16   Liability Company, DOES I through X; and
     ROE BUSINESS ENTITIES I through X,
17
     inclusive,
18
                               Defendants.
19
20            IT IS HEREBY STIPULATED by and between counsel for Plaintiff, Melanie A. Hill of
21   Melanie Hill Law PLLC, and counsel for Defendants, Kelsey E. Stegall of Littler Mendelson, P.C.,
22   that the deadline for Plaintiff to file her opposition to Defendants Motion to Dismiss [ECF. No. 19]
23   (“the Motion”) filed on July 31, 2019 be extended thirty (30) days from the current deadline of
24   August 19, 2019 to September 18, 2019 and the Defendants deadline to file their reply be extended
25   thirty (30) days to October 18, 2019 to allow the parties to attempt to resolve the issues raised in the
26   Motion in an effort to narrow any issues to be resolved by the Court and to further discuss possible
27   mediation in this case.
28   ///

                                                      –1–
          STIPULATION TO EXTEND PLAINTIFF’S DEADLINE TO OPPOSE DEFENDANTS’ MOTION TO DISMISS
 1          The requested relief is not for purposes of delay, but to avoid unnecessary litigation or the

 2   wasting of resources and expense on issues that can be resolved between the parties informally.

 3
            DATED this 16th day of August, 2018.
 4
 5            MELANIE HILL LAW PLLC                             LITTLER MENDELSON, P.C.
 6
 7   By:      /s/ Melanie A. Hill                        By:   /s/ Kelsey E. Stegall
              Melanie A. Hill, Esq.                            Kelsey E. Stegall, Esq.
 8            NV Bar No. 8796                                  NV Bar No. 14279
              520 S. 7th Street                                3960 Howard Hughes Parkway
 9            Suite A                                          Suite 300
10            Las Vegas, Nevada 89101                          Las Vegas, Nevada 89169-5937
              Telephone: (702) 362-8500                        Telephone: (702) 862-8800
11            Facsimile: (702) 362-8505                         Facsimile: (702) 862-8811
              Melanie@MelanieHillLaw.com                       KStegall@littler.com
12            Attorneys for Plaintiff                          Attorneys for Defendants
13
            IT IS SO ORDERED.
14
15
            Dated: August
            DATED          19of2019.
                           29,
                    ____ day    ____________, 2019.
16
17                                               ________________________________________
18                                               JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                    –2–
       STIPULATION TO EXTEND PLAINTIFF’S DEADLINE TO OPPOSE DEFENDANTS’ MOTION TO DISMISS
